FILED
                              NOT FOR PUBLICATION                            SEP 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



KULVIR SINGH,                                     No. 08-70800

               Petitioner,                        Agency No. A073-423-178

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Kulvir Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          ** The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion, He v. Gonzales, 501 F.3d 1128, 1130-31 (9th Cir. 2007), and we deny

the petition for review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen as

untimely where the motion was filed more than two years after the BIA’s final

order, see 8 C.F.R. § 1003.2(c)(2), and Singh failed to demonstrate changed

circumstances in India to qualify for the regulatory exception to the time limitation,

see 8 C.F.R. § 1003.2(c)(3)(ii); see also Toufighi v. Mukasey, 538 F.3d 988, 996

(9th Cir. 2008) (evidence must demonstrate prima facie eligibility for relief in

order to reopen proceedings based on changed circumstances).

      Singh’s contention the BIA erred because it relied solely on the immigration

judge’s adverse credibility determination is not supported by the record.

      PETITION FOR REVIEW DENIED.




                                          2                                    08-70800